DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 31 are objected to because of the following informalities: 
Regarding claim 1 in line 25 and claim 31 in line 25 recites “which ion exchange device” and should be changed to “the ion exchange device”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “filtered by means of membrane filtration” and “pH value is influenced by means of an ion exchange device” in claim 1, “influenced by means of the at least one strongly acidic cation exchanger” in claim 2, “removed from the partial flow by means of at least one strongly basic anion exchanger” in claim 4, “influenced by means of the at least one strongly basic anion exchanger” in claim 5, “by means of a flow regulating device” in claim 9, “by at least one flow regulating means comprising a flow regulating valve or an adjustable flap” in claim 10, “the at least one flow regulating means in claim 11, and “by means of an adsorption device” in claim 13 and “by means of an activated carbon filter” in claim 14. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16-17 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite in lines 18-22 that “a partial quantity of a volumetric flow of the process liquid ….is continuously removed from a pipe or piping of the at least one recirculation loop to create at least one partial flow, in which pipe or piping of the at least one recirculation loop, the process liquid is fed from the at least one treatment zone for heating to the at least one treatment zone for cooling”, however the recirculation loop which the partial quantity is continuously removed from only leads from the first zone of the heating zones (i.e. only one zone of the heating zones) to the second zone of the cooling zones (i.e. only one zone of the cooling zones) (See Figure 1). Since “at least one treatment zone for heating” implies more than one treatment zones for heating, and “at least one treatment zone for cooling” implies more than one treatment zone for cooling, there is not support for the single recirculation loop feeding process liquid from more than one treatment zone of the heating zones to more than one treatment zone of the cooling zones (See Figure 1). Therefore, the amendment is seen to constitute an issue of new matter and should be amended to subject matter supported by the specification. 
Claim 31 has been amended to recite in lines 18-22 that “a partial quantity of a volumetric flow of the process liquid ….is continuously removed from a pipe or piping of the at least one recirculation loop to create at least one partial flow, in which pipe or piping of the at least one recirculation loop, the process liquid is fed from the at least one treatment zone for cooling to the at least one treatment zone for heating”, however the recirculation loop which the partial quantity is continuously removed from only leads from the first zone of the heating zones (i.e. only one zone of the heating zones) to the second zone of the cooling zones (i.e. only one zone of the cooling zones) (See Figure 1). Since “at least one treatment zone for heating” implies more than one treatment zones for heating, and “at least one treatment zone for cooling” implies more than one treatment zone for cooling, there is not support for the single recirculation loop feeding process liquid from more than one treatment zone of the heating zones to more than one treatment zone of the cooling zones (See Figure 1). Therefore, the amendment is seen to constitute an issue of new matter and should be amended to subject matter supported by the specification. 
Claims 2-14 and 16-17 are rejected based by virtue of their dependence on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 4, 9, 13-14, 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over view of Concin US 2017/0360068 in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967.
Regarding claim 1, Concin discloses a method of operating a pasteurization plant comprising conveying containers (closed containers 2) filled with food products and closed through a plurality of treatment zones (treatment zones 4) ([0101]). Concin discloses that the plurality of treatment zones comprises at least one treatment zone for heating, at least one treatment zone for pasteurizing and at least one treatment zone for cooling ([0104]).  Concin discloses that the food products in the containers are heated in the at least one treatment zone for heating and then pasteurized in the at least one treatment zone for pasteurizing, after which the containers are cooled in the at least one treatment zone for cooling ([0104]). Concin discloses treating the containers with a tempered aqueous process liquid (5) in all of the plurality of treatment zones by applying the process liquid to an external surface of the containers (the corresponding treatment steps for heating, pasteurizing and cooling can be executed by feeding a suitably tempered liquid stream 5 of the process liquid in the relevant treatment zone 4) ([0104]). Concin discloses that the process liquid from the plurality of treatment zones is fed back to the plurality of treatment zones for reuse in at least one recirculation loop (Fig. 2). Concin discloses that the piping (8) of recirculation loop feeds process water from the at least one treatment zone for heating to the at least one treatment zone for cooling (Figure 2 shows that process liquid 5 from the first treatment zone can be recirculated in piping 8 to the third treatment zone)
Concin discloses that a partial quantity of a volumetric flow of the process liquid fed per unit of time is continuously removed from a pipe or piping (8) of the at least one recirculation loop to create at least one partial flow (20) (See Figs 2 and 3), in which pipe or piping of the at least one recirculation loop, the process liquid is fed from the at least one treatment zone for heating to the at least one treatment zone for cooling. (Concin discloses continuous filtration of the partial streams of the process liquid ([0049]), and in order for the partial flow 20 to be continuously filtered, a partial quantity of the process liquid would necessarily need to be continuously removed from the pipe or piping of the at least one recirculation loop to create the partial flow to be continuously filtered) (see paragraphs [0022], [0049]). As discussed above Concin discloses that the piping (8) of recirculation loop feeds process water from the at least one treatment zone for heating to the at least one treatment zone for cooling (Figure 2 shows that process liquid 5 from the first treatment zone can be recirculated in piping 8 to the third treatment zone, and Fig. 3 shows that the recirculation loop which supplies process liquid back to the third treatment zone has a valve to allow stream 20 to be filtered by 19). 
Concin discloses that the at least one partial flow (20) is filtered by means of a membrane filtration device (19) ([0110]-[0112], Fig. 3). While Figure 3 of Concin does not show filtered stream 46 going back into the third treatment zone, Concin discloses that a filtered stream can be recirculated into one conduction element 8 and/or one treatment zone ([0111]), thus suggesting that filtered stream 46 can be supplied back to the third treatment zone shown in Fig. 3. Therefore, Concin is seen to teach that after filtration the at least one partial flow is returned to the at least one treatment zone for cooling again.
Claim 1 differs from Concin in the recitation that dissolved ions are then removed from the at least one partial flow after being filtered by a membrane filtration device by means of an ion exchange device, which ion exchange device is fluidically connected downstream of the membrane filtration device and has at least one strongly acidic cation exchanger.
Hilgren discloses a method of reconditioning used process fluid for subsequent reuse, and discloses that the apparatus for reconditioning the used process fluid can include an ion exchange device, which would necessarily remove dissolved ions from the fluid ([0079], [0041]). It would have been obvious to one of ordinary skill in the art to modify the process of Concin to include treating the at least one partial flow by means of an ion exchange device before the at least one partial flow is returned to the at least one treatment zone again in order to remove dissolved ions from the at least one partial flow as taught by Hilgren in order to provide further purification of the at least one partial flow of Concin and since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claim 1 differs from Concin in view of Hilgren in the recitation that the ion exchange device specifically has at least one strongly acidic cation exchanger.
Lenntech discloses that deionization entails removal of electrically charged (ionized) dissolved substances by binding them to positively or negatively charged sites on a resin as the water passes through a column packed with this resin. This process is called ion exchange and can be used in different ways to produce deionized water of various qualities. Lenntech teaches that in general the strong acid cation and strong base anion resin system is the simplest arrangement and a deionized water that may be used in a wide variety of applications can be obtained with it. It would have been obvious to one of ordinary skill in the art to modify Concin in view of Hilgren such that the ion exchange device specifically has at least one strongly acidic cation exchanger as taught by Lenntech since it is included in the simplest arrangement of an ion exchange device and produces a deionized water that may be used in a wide variety of applications. 
Additionally, regarding the limitation that the ion exchange device is fluidically connected downstream of the membrane filtration device, Tatsuno discloses filtering water with a membrane filtration device (reverse osmosis 3) and an ion exchange device (ion exchange 4) fluidically connected downstream of the membrane filtration device (col. 3, lines 11-20). It would have been obvious to one of ordinary skill in the art to modify the ion exchange device of Concin in view of Hilgren in view of Lennetech to be fluidically connected downstream of the membrane filtration device (‘135, [0051]), as taught by Tatsuno since Tatsuno shows such an order of the filtration devices is suitable for filtering water, and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Regarding claim 4, Concin in view of Hilgren in view of Lenntech in view of Tatsuno discloses that anions are removed from the partial flow by means of at least one strongly basic anion exchanger (Lennetech).
Regarding claim 9, Concin in view of Hilgren in view of Lenntech in view of Tatsuno discloses that the partial quantity of process liquid removed from the at least one recirculation loop in order to create the atleast one partial flow (20) is regulated by means of a flow regulating device (valve 23) (‘068, [0118], Fig. 3). 
Regarding claim 13, Concin in view of Hilgren in view of Lenntech in view of Tatsuno discloses after removing dissolved ions, dissolved substances are also removed from the partial flow by means of an adsorption device (‘790, [0038]). 
Regarding claim 14, Concin in view of Hilgren in view of Lenntech in view of Tatsuno discloses the dissolved substances are removed from the partial flow by means of an activated carbon filter (‘790, [0038]).
Regarding claim 16, claim 16 differs from Concin in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a partial volumetric flow of process liquid is directed through a heat exchanger of an air-cooled cooling tower, depending on requirements.
However, Concin discloses cooling means such as a cooling tower and heat exchanger can be provided to cool process liquid ([0108]). It would have been obvious to one of ordinary skill in the art to modify Concin in view of Hilgren in view of Lenntech in view of Tatsuno such that a partial volumetric flow of process liquid is directed through a heat exchanger of an air-cooled cooling tower depending on requirements in order to allow the temperature of the partial flow to be adjusted to a desired temperature. 
Regarding claim 31, claim 31 is rejected for the same reasons given above as for claim 1. Concin discloses that a partial quantity of a volumetric flow of the process liquid fed per unit of time is continuously removed from a pipe or piping (8) of the at least one recirculation loop to create at least one partial flow (20) (See Figs 2 and 3), in which pipe or piping of the at least one recirculation loop, the process liquid is fed from the at least one treatment zone for cooling to the at least one treatment zone for heating. (Concin discloses continuous filtration of the partial streams of the process liquid ([0049]), and in order for the partial flow 20 to be continuously filtered, a partial quantity of the process liquid would necessarily need to be continuously removed from the pipe or piping of the at least one recirculation loop to create the partial flow to be continuously filtered) (see paragraphs [0022], [0049]). As discussed above Concin discloses that the piping (8) of recirculation loop feeds process water from the at least one treatment zone for cooling to the at least one treatment zone for heating (Figure 2 shows that process liquid 5 from the third treatment zone can be recirculated in piping 8 to the first treatment zone, and Fig. 3 shows that the recirculation loop which supplies process liquid back to the first treatment zone has a flow regulator (18) to allow stream 20 to be filtered by 19).  Concin discloses that after filtration the filtered partial flow (46) is returned to the treatment zone for heating (first treatment zone Figs 2, 3).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over view of Concin US 2017/0360068 in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Casolo US 3,985,648.
Regarding claim 2, claim 2 differs from Concin in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a pH value of the partial flow is specifically influenced by means of the at least one strongly acidic cation exchanger with a view to obtaining a desired pH level.  
Regarding claim 5, claim 5 differs from Concin in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a pH value of the partial flow is specifically influenced by means of the at least one strongly basic anion exchanger with a view to obtaining a desired pH level.  
Casolo teaches adjusting the pH of a liquid to obtain an optimal pH using ion exchangers (Abstract, col. 1, lines 66-68, col. 2, lines 1-5, col. 6, lines 62-65, claim 1). It would have been obvious to one of ordinary skill in the art to modify Concin in view of Hilgren in view of Lenntech in view of Tatsuno such that a pH value of the partial flow is specifically influenced by means of at least one strongly acidic cation exchanger and at least one strongly basic anion exchanger with a view of obtaining a desired pH level as taught by Casolo since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over view of Concin US 2017/0360068 in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Wang CN 1773279 A (Espacenet Translation).
Regarding claim 3, claim 3 differs from Concin in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that the at least one strongly acidic cation exchanger is regenerated depending on a change in pH value of the partial flow. 
Wang discloses monitoring the pH of treated water in order to determine the saturation point of an ion exchange resin in order to provide a basis for timely regeneration of the resin (Espacenet Translation, Pg.2, paragraph 4). It would have been obvious to one of ordinary skill in the art to modify the method of Concin in view of Hilgren in view of Lenntech in view of Tatsuno such that the at least one strongly acidic cation exchanger is regenerated depending on a change in pH value of the partial flow as taught by Wang in order to provide a basis for the timely regeneration of the resin.
Regarding claim 6, claim 6 differs from Concin in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that the at least one strongly basic anion exchanger is regenerated depending on a change in pH value of the partial flow. However, claim 6 is rejected for the same reasons given above as for claim 3. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Concin US 2017/0360068 in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Everson et al. US 2013/0192639.
Regarding claims 7 and 8, claim 7 differs from Concin in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a content of ions dissolved in the partial flow is monitored by sensors upstream and downstream of the ion exchange device respectively. Claim 8 differs Concin in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a content of ions dissolved in the partial flow is monitored by measuring a pH value of the partial flow respectively upstream and downstream of the point where ions are removed by means of the ion exchange device.
Everson discloses a pH measurement can be used to trigger the step of regenerating the resin of a water treatment component, and discloses that the pH of incoming water can be compared to the treated water, where the pH differential can be used to monitor the system. Everson teaches providing sensors for measuring the pH of the non-treated water and treated water ([0065], [0096], [0137], [0141]). It would have been obvious to one of ordinary skill in the art to modify Concin in view of Hilgren in view of Lenntech in view of Tatsuno such that a content of ions dissolved in the partial flow is monitored by sensors upstream and downstream of the ion exchange device respectively, and such that a content of ions dissolved in the partial flow is monitored by measuring a pH value of the partial flow respectively upstream and downstream of the point where ions are removed by means of the ion exchange device as taught by Everson in order to determine when the ion exchange resins need to be regenerated. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Concin US 2017/0360068 in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Jessen et al. US 8,585,906.
Regarding claim 10, claim 10 differs from Concin in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that at least a part of the process liquid removed from the at least one partial flow by at least one flow regulating means comprising a flow regulating valve is fed through the ion exchange device and then returned to the at least one partial flow again.
Jessen teaches a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means (inlet valve 34/valve system) of the ion exchange device (col. 8, lines 46-50, Fig. 2). It would have been obvious to one of ordinary skill in the art to modify Concin in view of Hilgren in view of Lenntech in view of Tatsuno such that at least a part of the process liquid removed from the at least one partial flow by at least one flow regulating means (inlet valve 34/valve system) comprising a flow regulating valve is fed through the ion exchange device and then returned to the at least one partial flow again in order to easily control the flow of process liquid as desired into the ion exchange devices.
Regarding claim 11, claim 11 differs from Concin in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means separately for each ion exchanger of the ion exchange device.
Jessen teaches a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means (inlet valve 34/valve system) of the ion exchange device (col. 8, lines 46-50, Fig. 2). It would have been obvious to one of ordinary skill in the art to modify Concin in view of Hilgren in view of Lenntech in view of Tatsuno such that a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means (inlet valve 34/valve system) separately for each ion exchanger of the ion exchange device as taught by Jessen in order to easily control the flow of process liquid as desired into the ion exchange devices. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Concin US 2017/0360068 in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Heskett US 5,415,770.
Regarding claim 12, claim 12 differs from Concin in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that before removing the dissolved ions, the partial flow is additionally directed through a liquid treatment device comprising metal particles or a metal mesh comprising copper and or zinc. 
Heskett discloses treating water which employs particulate matter such as zinc and copper as well as mixtures thereof to provide removal of undesirable contaminants (col. 3, lines 27-31). It would have been obvious to one of ordinary skill in the art to modify Concin in view of Hilgren in view of Lenntech in view of Tatsuno such that before removing the dissolved ions, the partial flow is additionally directed through a liquid treatment device comprising metal particles or a metal mesh comprising copper and or zinc as taught by Heskett in order to provide additional removal of undesirable contaminants.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Concin US 2017/0360068 in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Dhruv et al. US 2007/0082100.
Regarding claim 17, Claim 17 differs from Concin in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that the containers treated by the pasteurization plant specifically incorporate a metal material.
Dhruv discloses a pasteurization plant for pasteurizing filled food containers by spraying heat transfer fluid ([0006]) and discloses that the containers to be processed can be made of any material including metal such as aluminum ([0023], [0003]). It would have been obvious to one of ordinary skill in the art to modify the process of Concin in view of Hilgren in view of Lenntech in view of Tatsuno such that the containers treated by the pasteurization plant specifically incorporate a metal material as taught by Dhruv since Dhruv shows this was a common material for forming a container for a food product to be pasteurized.
Response to Arguments
Applicant’s arguments, see Pgs. 19-20, filed 04/08/2022, with respect to the rejection(s) of claim(s) 1 and 31 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Concin US 2017/0360068, it is noted that the Concin reference is available as prior art based on its effective filing date. It is noted that to evidence common ownership at the time of the effective filing date of the claimed invention, an appropriate statement on the record is all that is necessary (See 37 CFR 1.104(c)(4); MPEP 717.02(a)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792